DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "each of the at least one of the plurality of wheels is formed with a first wheel gear and a second wheel gear" on page 2 lines 2-3 and further recites “the walk-behind machine further comprises a first transmission gear meshing with the first wheel gear and a second transmission gear meshing with the second wheel gear” on page 2 lines 3-5. It is unclear if the first transmission gear is to mesh with the first wheel gear on the same wheel that the second transmission gear is to mesh with the second wheel gear, or if the first transmission gear is to mesh with one of the plurality of wheels and the second transmission gear is to mesh with another of the plurality of wheels. 
The claim is further unclear as upon review of the specification and drawings it appears that only the rear wheels comprise gears and the forward wheels do not.  Therefore, "each of the at least one of the plurality of wheels is formed with a first wheel gear and a second wheel gear" is in conflict with the specification.  
	Claim 1 must be corrected to clearly maintain the plurality of wheels and then to clearly transition from the plurality of wheels to a single rear wheel with respect to the limitations defining the transmission mechanism.   

Claims 2-10 are rejected for their dependency on claim 1.  

Claim 11 recites the limitation "the first transmission gear" in line 5 from the end of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the outer ring member" in line 5 from the end of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the second transmission gear" in the penultimate line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “the first transmission gear allowing the outer ring member to rotate relative to it” in line 3 from the end of the claim. It is unclear to what element “it” refers; the claim should be amended to name the element.

Claim 12 is rejected under the same reasoning as claim 1 above. 
Claims 13-20 are rejected for their dependency on claim 12.  


Claim 17 reads “the first clutch” and should read “the clutch” in line 3. 
Claim 18 reads “wherein transmission shaft” and should read “wherein the transmission shaft” in line 1-2. 

Allowable Subject Matter

Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         




/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671